Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments are moot as they do not apply to all of the references below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20140266300 to Sherwin et al. (Sherwin) in view of U.S. Pat. No. 9368720 to Moon et al. (Moon) and further in view of “Phase-change RF switches with Robust Switching Cycle Endurance” by Moon et al. (Moon2) and further in view of U.S. Pat. No. 6,448,576 to Davis et al. (Davis).
Regarding Claim 1, Sherwin teaches a reconfigurable RF filtering module comprising: 
a phase-change material (PCM) RF switch bank Fig. 6, 252 comprising PCM RF switches [0031], wherein each of said PCM RF switches includes a PCM Fig. 1, 22 and a heating element 20; 
a radio frequency (RF) filter bank 254 comprising RF filters [0031]; 
each RF filter in said RF filter bank being capable to be engaged and disengaged in said reconfigurable RF filtering module by at least one PCM RF switch in said PCM RF switch bank (see Fig. 6).
Sherwin does not explicitly teach that the heating element is transverse to the PCM. However, in analogous art, Moon teaches in Fig. 5A a PCM RF switch having a heating element transverse to the (Col. 3 lines 4-7) and further because PCM switches are non-volatile and do not require standby power.
Sherwin and Moon do not explicitly teach that the PCM contacts do not overlie the heater. However, in analogous art, Moon2 teaches in Fig. 1 and throughout an PCM RF switch wherein the PCM contacts (Port1, Port2) are not overlying the heater. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Moon2 for robust cycling endurance, as taught by Moon2.
Sherwin, Moon and Moon2 do not teach contacts only on a top surface of the PCM and not on the sides of the PCM. However, in analogous art, Davis shows a pair of contacts (not numbered) contacting a phase change material 21 only on a top surface. It would have been obvious to the person of ordinary skill at the time of filing to modify Moon and Moon2 with the teaching of Davis in order to employ well known and cost effective damascene processes to form the interconnects.

Regarding Claim 2, Sherwin, Moon, Moon2 and Davis teach the reconfigurable RF filtering module of claim 1, wherein said each RF filter and said at least one PCM RF switch are in a series configuration, and wherein said each RF filter is engaged by said at least one PCM RF switch when said PCM is in a crystalline phase, and wherein said each RF filter is disengaged by said at least one PCM RF switch when said PCM is in an amorphous phase (Fig. 6 shows the switch configuration 252 in series with filters 254 [0013]).

Regarding Claim 5, Sherwin, Moon, Moon2 and Davis teach the reconfigurable RF filtering module of claims 1 and 10, wherein said PCM includes an active segment (Fig. 1, 22) approximately defined by said heating element (Fig. 1, 20); 
(See Fig. 6 and rejection of Claim2 above). 

Regarding Claim 7, Sherwin, Moon, Moon2 and Davis teach the reconfigurable RF filtering module of claim 1, wherein said PCM is selected from the group consisting of germanium telluride (GexTey), germanium antimony telluride (GexSbyTez), germanium selenide (GexSey), and any other chalcogenide [0017].

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sherwin, Moon, Moon2 and Davis in view of U.S. Pat Pub. No. 20170126205 to Lin et al. (Lin).
Regarding Claim 3, Sherwin, Moon, Moon2 and Davis teach the reconfigurable RF filtering module of claims 1, 10 and 15, but do not explicitly teach that said each RF filter and said at least one PCM RF switch are in a shunt configuration, and wherein said each RF filter is engaged by said at least one PCM RF switch when said PCM is in an amorphous phase, and wherein said each RF filter is disengaged by said at least one PCM RF switch when said PCI is in a crystalline phase.
However, in analogous art, Lin shows in Fig. 1 a filter 110LC in shunt configuration with a switch 110S.  In combination with Sherwin, the switch in an ON state would shunt out the filter when crystalline and engage the filter in an OFF state when amorphous. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Lin since Combining prior art elements according to known methods to yield predictable results is within the purview of the person of ordinary skill (MPEP 2143(I)(A)).  In this case, series and shunt are the two predominant means for coupling filters. The person of ordinary skill may select one to match application specific requirements.
Regarding Claim 4, Sherwin, Moon, Moon2 and Davis teach the reconfigurable RF filtering module of claim 1, but does not explicitly teach that said RF filters are selected from the group consisting of resonator filters, bulk acoustic wave (BAW) filters, surface acoustic wave (SAW) filters. LC filters, active filters, passive filters, cavity filters, waveguide filters, and lumped element filters. However, Lin teaches LC filters. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Lin since Sherwin is silent regarding type of filters, leading those of ordinary skill to seek out such teachings.

Regarding Claim 6, Sherwin, Moon, Moon2 and Davis and Lin teach the reconfigurable RF filtering module of claims 1 and 10, wherein said PCM includes an active segment approximately defined by said heating element (Sherwin, Fig. 1, 20 and 22); wherein said each RF filter and said at least one PCM RF switch are in a shunt configuration; wherein said each RF filter is engaged by said at least one PCM RF switch when said active segment is in an amorphous phase, and wherein said each RE filter is disengaged by said at least one PCM RF switch when said active segment is in a crystalline phase (see rejection of Claim 3 above).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sherwin, Moon, Moon2 and Davis in view of U.S. Pat. Pub. No. 20170187354 to Chueh.
Regarding Claim 8, Sherwin, Moon, Moon2 and Davis teach the reconfigurable RF filtering module of claim 1, but do not explicitly teach that said RF filter bank comprises low-pass filters and said another RF filter bank comprises high-pass filters.
However, in analogous art, Chueh teaches throughout that low pass and high pass filters may be coupled in series to achieve desired filtering effects. It would have been obvious to the person of 

Regarding Claim 10, Shukla teaches a tunable RF filter comprising: 
switches (transistors);  and 
at least one capacitor and/or at least one inductor (see Figs. 1-3 at least); 
each of said at least one capacitor and/or said at least one inductor being capable to be engaged and disengaged in said tunable RF filter by at least one PCM RF switch of said PCM RF switches (see Fig. 3 and associate text that shows both the capacitor and inductor may be tuned by engaged or disengaged by disengaging all digits 138 for the capacitors or all shorting all loops 106 of the inductor).
Shukla does not explicitly teach that the switches are PCM RF switches. However, see above for the combination and teaching of Moon.
Shukla and moon do not teach the arrangement of the contacts. However, see above for the teaching and combination of Davis.

Regarding Claim 11, Shukla, Moon and Davis teach the tunable RF filter of claim 10, wherein said each of said at least one capacitor and/or said at least one inductor and said at least one PCM RF switch are in a series configuration, and wherein said each of said at least one capacitor and/or said at least one inductor is engaged by said at least one PCM RF switch when said PCM is in a crystalline phase, and wherein said each of said at least one capacitor and/or said at least one inductor is disengaged by said at least one PCM RF switch when said PCM is in an amorphous phase (see Shukla, Fig. 4, switches 152 are turned on to engage capacitor digits 142, and vice versa; Moon teaches the PCM switches are on when crystalline and vice versa).

Regarding Claim 13, Shukla, Moon and Davis teach the tunable RF filter of claim 10, wherein said PCM includes an active segment approximately defined by said heating element (the area of the PCM overlapping the heater of Moon is considered to be the active area in Moon, see Fig. 5); wherein said each of said at least one capacitor and/or said at least one inductor and said at least one PCM RF switch are in a series configuration; wherein said each of said at least one capacitor and/or said at least one inductor is engaged by said at least one PCM RF switch when said active segment is in a crystalline phase, and wherein said each of said at least one capacitor and/or said at least one inductor is disengaged by said at least one PCM RF switch when said active segment is in an amorphous phase (see Shukla, Fig. 4, switches 152 are turned on to engage capacitor digits 142, and vice versa; Moon teaches the PCM switches are on when crystalline and vice versa).

Claims 12 and 14 and are rejected under 35 U.S.C. 103 as being unpatentable over Shukla, Moon and Davis as applied to Claim 10 in view of Lin.
Regarding Claims 12 and 14, see above rejections of claims 3 and 6 above for the combination and teaching of Lin.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable Shukla in view of Moon.
Regarding Claim 15, Shukla teaches an adjustable passive component (see Fig. 1, 100) comprising: 
multiple segments each having a shape, a capacitance value 112, an inductance value 106, and a resistance value 114; 
at least one switch (transistor), 

wherein said selectable individual digit or said selectable individual turn and said at least one switch are in a series configuration (although not shown, there can only be two configurations: series and shunt; the person of ordinary skill may arrive at either conclusion with minimal experimentation by simply trying one of two possible configurations, see MPEP 2143(E)), such that said selectable individual digit or said selectable individual turn is individually engaged by said at least one switch (see Figs. 2 and 3 and associated text, individual fingers of the variable capacitor 112 and variable inductors 107 may be bypassed or included to vary the capacitance and the inductance of the component). 
Shukla does not explicitly teach that the switches are PCM RF switches. However, in analogous art, Moon teaches PCM switches for RF use throughout the disclosure. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Moon because PCM switches are non-volatile and do not require standby power to hold a configuration.

Regarding Claim 16, Shukla and Moon teach the adjustable passive component of claim 15, wherein said adjustable passive component is part of an RF filter (device shown in Fig. 1 is a filter).

Regarding Claim 17, Shukla and Moon teach the adjustable passive component of claim 15, wherein said adjustable passive component is an interdigitated capacitor, and said selectable individual digit segment is a digit in said interdigitated capacitor (see Fig. 3, nodes 132 may be activated or deactivated to include or bypass digits 138).

Regarding Claim 18, Shukla and Moon teach the adjustable passive component of claim 15, wherein said adjustable passive component is a spiral inductor, and said selectable individual turn segment is a turn in said spiral inductor (see Figs. 2 or 3, nodes N1-N4 of the spiral may be activated to include or bypass loop segments of the spiral inductor, thereby adjusting the inductance).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shukla, Moon and Davis as applied to claim 10 above, and further in view of U.S. Pat. Pub. No. 20080042243 to Lee et al. (Lee).
Regarding Claim 21, Shukla, Moon and Davis teach the tunable RF filter of claim 10, but do not teach that each of said PCM RF switches further includes a contact uniformity support layer situated on said PCM.
However, in analogous art, Lee shows in Fig. 15 a contact uniformity support layer 124 in a phase change system. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Lee in order to provide a planar surface for further processing, suggested by Moon (Moon teaches throughout that the switch is to be used in RF applications, requiring some further processing). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shukla and Moon as applied to claim 15 above, and further in view of U.S. Pat. Pub. No. 20080042243 to Lee et al. (Lee).
See above rejection of Claim 21 for the teaching and combination of Lee.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVREN SEVEN/Primary Examiner, Art Unit 2812